Citation Nr: 1624827	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected disability of left upper gluteus muscle strain.  

2.  Entitlement to service connection for disability manifested by sharp pain under the right armpit. 

3.  Entitlement to an evaluation in excess of 20 percent for prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy.

4.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood.

5.  Entitlement to an evaluation in excess of 10 percent for left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.

6.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

7.  Entitlement to a compensable evaluation for left (non-dominant) pectoralis muscle strain.

8.  Entitlement to a compensable evaluation for right eyebrow scar.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, entitlement to a compensable evaluation for left pectoralis muscle strain, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A right leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a disability manifested by right armpit area pain, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  For the entire appeal period, the Veteran's service-connected prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy is manifested by no more than intermittent urinary leakage not requiring the wearing of absorbent materials, and slow or weak stream; it is not manifested by daytime voiding interval of less than 1 hour or awakening to void 5 more times per night; urinary retention requiring catheterization, or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

4.  For the entire appeal period, the Veteran's service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine is manifested by abnormal gait, forward flexion greater than 60 degrees, and a combined range of motion greater than 120 degrees.  Ankylosis, associated objective neurologic abnormalities, and incapacitating episodes have not been shown.

5.  For the entire appeal period, the Veteran's service-connected left ankle sprain is manifested by no more than moderate limited motion of the ankle and pain, but not by ankylosis.

6.  For the entire appeal period, the Veteran's service-connected right eyebrow scar does not evidence any of the eight characteristics of disfigurement, is not painful or unstable, and does not result in limitation of function.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for disability manifested by sharp pain under the right armpit have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for an evaluation in excess of 20 percent for prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7512, 7527 (2015).

4.  The criteria for a 20 percent evaluation, and no higher, for left upper gluteus muscle strain with degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

5.  The criteria for an evaluation in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

6.  The criteria for a compensable evaluation for right eyebrow scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify was satisfied by a February 2011 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was provided VA medical examinations in August 2011.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

The Board acknowledges that the only VA examination addressing the nature and severity of the Veteran's service-connected disabilities is nearly five years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the Veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  There is no such medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since his 2011 VA examinations.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with regard to the claims adjudicated herein.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Leg Disorder

The Veteran contends that he has a condition manifested by right leg pain that he believes was incurred in service or as secondary to his service-connected disability of left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.

The Veteran's service treatment records do not contain any diagnosis of a right leg disability.  A June 1989 periodic examination noted normal lower extremities.  The Medical Board examination in September 1989 did not include any findings regarding the right leg.

On VA examination in August 2011, the Veteran reported that his right leg pain had been present since 2005.  Examination of the right femur, tibia, and fibula was normal.  There was no sign of osteomyelitis and there were no constitutional signs of bone disease.  X-rays of the right tibia and fibula showed probable subtle stress fractures of the anterior mid right tibial cortex.  There was no indication of a malunion to the os calcis or of malunion of the astragalus.  The examiner diagnosed status-post stress fracture of the right tibia.  The examiner stated that it was less likely than not that the right leg condition was caused by or permanently aggravated by the service-connected left upper gluteus muscle strain/back disability because stress fractures are caused by stress from running or impact on the shins and not caused by muscle strain of the gluteus muscle.

In this case, the medical evidence clearly shows a current diagnosis of status-post stress fractures of the right tibia.  The record does not demonstrate any type of chronic disability dating back to service.  The evidence shows that the Veteran was first diagnosed with status-post stress fractures of the right tibia on VA examination in 2011, more than 20 years after his separation from service -- a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran himself reported on that examination that the right leg pain had been present since 2005.  In addition, the more probative evidence of record does not link a current diagnosis of status-post stress fractures of the right tibia to the Veteran's military service.

As to secondary service connection, the Veteran contends that his status-post stress fractures of the right tibia is due to his service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.  However, the August 2011 VA examiner's opinion is against the claim.  Specifically, the examiner indicated that stress fractures of the tibia are related to running or impact on the shins.  This evidence is highly probative and stands uncontradicted in the record. 

Although the Veteran might believe that his right tibia stress fractures are related to service, or caused or aggravated by a service-connected disability, his lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Concerning this, the Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology, but is instead rendering an opinion as to whether his right tibia stress fractures are related to his military service, or caused or aggravated by his service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnosis of his current right tibia disability do not constitute competent evidence because the cause of that disability is a medical matter and not capable of lay observation.  Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for status post stress fracture right tibia, claimed as right leg condition, including on a secondary basis. 

Accordingly, because the medical evidence of record does not support a finding that the Veteran's current status post stress fracture right tibia was incurred in active service, or is due to any service-connected disability, there is no basis upon which to grant this claim either on a direct or secondary basis.

Right Armpit Area Pain

The Veteran contends that he has a condition manifested by pain in the right armpit area that is due to service or to a service-connected disability. 

The Veteran's service treatment records do not contain any complaints or findings related to the right armpit area.  

On VA examination in August 2011, the Veteran reported that his armpit area pain had existed for five years.  He believed it was due to "service-connected injury originally and wasn't diagnosed."  The examiner found no pathology to render a diagnosis related to the Veteran's complaint of right armpit area pain.

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

To the extent that the Veteran believes he has a disability manifested by right armpit area pain, the Board notes that a symptom (such as pain) without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record shows that the Veteran has reported pain in the right armpit area, however there is no diagnosis of an underlying disability, and the August 2011 VA examiner specifically found no pathology upon which to render a diagnosis.  Consequently, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a disability manifested by right armpit area pain, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.

Therefore, in the absence of evidence of a diagnosed disability manifested by pain in the right armpit area, the preponderance of evidence is against service connection and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

III.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Similarly, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Prostatitis with Epididymitis, Left Testicle Atrophy and Hematuria

Service connection is in effect for prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy.  A 20 percent rating has been in effect since May 1990.  VA received the Veteran's current claim for an increased rating in November 2010.

The Board notes that the Veteran has also been in receipt of special monthly compensation under 38 U.S.C.A. § 1114 subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ from May 1990.

On VA examination in August 2011, the Veteran reported experiencing the following symptoms:  hesitancy/difficulty starting a stream, a weak/intermittent stream, straining to urinate, and dribbling.   He denied dysuria, hematuria, urethral discharge, frequency, and nocturia.  He reported intermittent urinary leakage/incontinence in which no pad/ absorbent material is required.  No appliance was required.  The Veteran stated that he did not have a history of urinary tract infections.  He did not indicate a history of obstructive voiding.  He reported no issues with erectile functioning.  The Veteran declined a genital examination.  Urinalysis was absent of protein (microalbuminuria), sugar, RBC, hyaline casts, and granular casts.

The RO has rated the Veteran's disability under Diagnostic Code 7599-7512.  Diagnostic Code 7512 refers to cystitis and is rated as voiding dysfunction.  The Board finds that the Veteran's disability may be properly considered under Diagnostic Code 7527, which is used to rate prostate gland infections, injuries, hypertrophy, or post-operative residuals.  This diagnostic code provides that prostatitis is rated as a voiding dysfunction or urinary tract infection, whichever is the predominant symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7527; see also 38 C.F.R. § 4.115a.  

Voiding Dysfunction is rated under three sub-categories, Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  None of these have been shown in the present case.  The evidence of record shows complaints of no more than intermittent urinary leakage not requiring the wearing of absorbent materials; thus, no more than the current 20 percent rating would be warranted based on urinary leakage.  

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  The evidence of the most recent VA examination indicates that the Veteran denied urinary urgency or nocturia; thus, a higher rating is not warranted based upon urinary frequency.  

Obstructed Voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  While the Veteran is shown to have a weakened urinary stream, he is not shown to require catheterization to treat his symptoms.  Accordingly, he only meets the criteria for the assignment of a 10 percent rating under the criteria of obstructed voiding.  It is more advantageous to rate his disability for urinary leakage.  

Urinary Tract Infection has ratings of 10 and 30 percent.  A 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  A 10 percent rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  None of these have been shown in the present case.  There is no evidence that the Veteran requires any of the treatment contemplated by the 30 percent rating.  

Upon a review of the record, the Board finds the Veteran's service-connected prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy is manifested by no more than intermittent urinary leakage not requiring the wearing of absorbent materials, and slow or weak stream; it is not manifested by daytime voiding interval of less than 1 hour or awakening to void 5 more times per night; urinary retention requiring catheterization, or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Consequently, a preponderance of the evidence is against a finding in favor of entitlement to a disability rating in excess of 20 percent for prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy.  Review of the evidence of record in conjunction with the applicable rating criteria reveals that the current 20 percent rating for symptoms of urinary leakage is the highest rating assignable which is supported by the evidence.  See 38 C.F.R. §§ 4.115a, 4.115b.  

Left Upper Gluteus Muscle Strain with Degenerative Arthritis of the Lumbar Spine 

Service connection is in effect for left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.  A 10 percent rating has been in effect since May 1990.  VA received the Veteran's current claim for an increased rating in November 2010.

On VA examination in August 2011, the Veteran reported constant aching and sharp pain in the left lower back and gluteus area.  On a scale of one to 10 (10 being the worst pain) the Veteran reported that his pain level is at nine.  The pain could be exacerbated by physical activity and stress.  It was relieved by rest, spontaneously, and by Vicodin.  The Veteran reported that at times his back locked up, leaving him unable to walk for weeks and with weeks of pain.  He reported loss of strength, weakness, easy fatigability, pain, and impairment of coordination.  The Veteran reported that he did not work because he could not keep up with his normal work requirements.

On examination, the Veteran walked with an antalgic gait and used a cane.  The examiner attributed the gait to the Veteran's buttocks and the use of the cane to his lower back.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  There was no weakness, and muscle tone and musculature were normal.  There was negative straight leg raising bilaterally. Lasegue's sign was negative.  There was no atrophy present in the limbs, and there was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was flexion to 75 degrees (with pain at 65 degrees); extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 15 degrees; left rotation to 15 degrees.  These measurements were unchanged after repetitive motion.  The examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spinal motion, with normal curves of the spine.

Neurological examination for the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  
There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  

The examiner described the Veteran's left upper gluteus muscle strain as quiescent, with a subjective factor of pain but no objective factors.  The examiner diagnosed degenerative arthritis of the lumbar spine, with subjective factors of pain, stiffness, and decreased motion.  There were X-ray findings of degenerative arthritic changes.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran's lumbar spine disability is evaluated as 10 percent disabling under Diagnostic Code 5242.  He contends that his disability is more advanced than that contemplated by the rating assigned.  

The Board finds that the evidence supports a rating of 20 percent for the Veteran's service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine based on the examiner's description of the Veteran walking with an antalgic gait due to buttock pain.  The General Rating Formula for Diseases and Injuries of the Spine contemplates a 20 percent rating where there is muscle spasm or guarding severe enough to result in an abnormal gait.  Here, while muscle spasm and guarding are not shown, nevertheless the service-connected disability objectively results in abnormal gait.  Under these circumstances, the Board finds that the Veteran's disability picture more nearly approximates the criteria required for the 20 percent rating.  38 C.F.R. § 4.7.  

There is no showing that the Veteran's disability warrants a rating higher than 20 percent:  As the evidence of record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements.  Moreover, the VA examiner indicated that there was no additional functional loss worse than the 65 degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran has any ankylosis of the thoracolumbar spine as he retains motion and it was expressly not shown on examination.

An increased rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence to show that the Veteran has ever suffered from incapacitating episodes.  The VA examination report is devoid of any reference to bed rest.  Absent any evidence of incapacitating episodes, an increased rating under this formula is not warranted.

Next, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code.  The VA examination report indicates that neurological examination found there are no associated objective neurologic abnormalities as a result of the Veteran's service-connected disability.  The Board finds the results persuasive because the examiner noted the Veteran's history and his current complaints, and conducted a comprehensive physical examination.  As such, a separate rating for an associated objective neurologic abnormality is not warranted because the evidence weighs against such a finding.

In sum, the demonstrated symptomatology supports a rating of 20 percent, and no higher for the Veteran's service-connected left upper gluteus muscle strain with degenerative arthritis of the lumbar spine.   

Left Ankle Sprain

Service connection is in effect for left ankle sprain.  The current 10 percent rating has been in effect since November 2000.  VA received the Veteran's current claim for an increased rating in November 2010.

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

On VA examination in August 2011, the Veteran reported that his left ankle disability caused his ankle to give out and lock up.  He reported weakness, swelling, fatigability, tenderness, and pain.  He reported flare-ups resulting in inability to walk without severe pain and a limp.  On examination, there was tenderness of the left ankle.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation or ankylosis.  The Veteran's left ankle ranges of motion were characterized as within normal limits; dorsiflexion was from zero to 20 degrees, and plantar flexion was from zero to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left ankle X-ray showed degenerative arthritic changes.  The examiner described mild degenerative joint disease of the left ankle, with no indication of malunion to the os calcis or the astragalus. 

In order to qualify for an increased rating under Diagnostic Code 5271, the evidence would have to show that the Veteran's left ankle disability resulted in marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is not shown by the record.  Indeed, the VA examiner noted full ranges of dorsiflexion and plantar flexion, and there was no additional limitation of joint function by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Board has considered the Veteran's complaints regarding his left ankle symptoms.  However, given the lack of objective findings of ankle disability described on examination as well as the "mild" level of disability described by the examiner, the Board finds that the Veteran's left ankle disability results in, at most, a moderate disability, appropriately corresponding to the 10 percent rating assigned.  

There is also no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Right Eyebrow Scar

The Veteran is service-connected for a right eyebrow scar, rated as noncompensable pursuant to Diagnostic Code 7800, since May 11, 1990.  See 38 C.F.R. § 4.118. Service connection is in effect for left ankle sprain.  VA received the Veteran's current claim for an increased rating in November 2010.

DC 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck.  Under DC 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted where there is a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with two or three characteristics of disfigurement.  Higher ratings are also available for greater levels of severity.

Note (1) indicates that there are 8 characteristics of disfigurement for the purposes of this evaluation: 1) a scar 5 or more inches in length (13 or more cm.); 2) a scar at least one-quarter inch (0.6 cm) wide at its widest part; 3) surface contour of scar elevated or depressed on palpation; 4) scar adherent to underlying tissue; 5) skin hypo-or hyper-pigmented in an area exceeding six square inches; 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; 7) underlying soft tissue missing in an area exceeding six square inches; and 8) skin indurated and inflexible in an area exceeding six square inches.

Scars may also be rated pursuant to DCs 7801-04.  DC 7801 provides ratings for scars not of the head, face, or neck that are deep and nonlinear.  DC 7802 provides ratings for scars not of the ear, face, or neck, that are superficial and nonlinear.  DC 7804 provides ratings for scars that are unstable and/or painful.  DC 7805 indicates that any related disabling effect(s) not considered by DCs 7800-04 should be evaluated under an appropriate DC.

On VA examination in August 2011, the examiner noted a scar precisely located on the Veteran's right upper eyebrow.  The scar was linear and measured one centimeter by 0.5 centimeters.  The scar was not painful on examination and there was no skin breakdown.  The examiner described it as a superficial scar with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation and the scar was not disfiguring.  The scar did not limit the Veteran's motion, and there was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation it was level.  The scar texture was normal; it was not shiny, scaly, or atrophic, and did not have any irregularities.  There was no hypopigmentation of the scar.  There was hyperpigmentation of the scar (darker) and this area measured one centimeter by 0.5 cm.  The scar was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.

The Board finds that the Veteran's right eyebrow scar meets none of the criteria for a compensable rating pursuant to DC 7800 as there is no characteristic of disfigurement, tissue loss, or distortion or asymmetry.  In every instance where the rating schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Accordingly, the Board concludes that the Veteran's right eyebrow scar more nearly approximates a zero percent, noncompensable rating.  There is no doubt to be resolved; as the Veteran's right eyebrow scar has met none of the criteria for a compensable rating, a higher compensable rating is not warranted.  

The Board has also considered DCs 7801-04.  As the Veteran's scar is located on his head/face, DCs 7801 and 7802 are not for application.  As the Veteran's scar is not painful or unstable, DC 7804 is not for application; the Board also notes that the Veteran has not alleged that his scar is painful or unstable, either.  Lastly, the evidence does not show that the scar causes any functional limitation or other disabling effect(s) not considered in the ratings criteria for DCs 7800-04; thus, an evaluation pursuant to a different DC is not warranted.  See 38 C.F.R. § 4.118, DC 7805.

Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the rating criteria.  In this regard, the evidence of record does not reveal that the Veteran's prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy, is so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the genitourinary disability.  In addition, the Veteran's genitourinary symptoms (leakage, weak stream) are specifically enumerated under the applicable diagnostic codes.

The discussion above also reflects that the symptoms of the Veteran's left ankle and left upper gluteus muscle strain with degenerative arthritis of the lumbar spine disabilities are fully contemplated by the applicable rating criteria.  The criteria for rating the spine and ankle contain a broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted in addition to the increased rating for the back disability being granted in this decision.  Although the Veteran stated during the examination that he experiences difficulty with standing and walking due to the ankle and back disabilities, these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain, limited motion, abnormal gait.  The Board therefore finds that the criteria for rating the back and ankle contemplate the Veteran's disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

Similarly, the evidence of record does not reveal that the Veteran's scar is so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected scar has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the disability.  In addition, the Veteran's scar of the head or face is specifically addressed under the applicable diagnostic codes.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a right leg disorder is denied.  

Service connection for disability manifested by sharp pain under the right armpit is denied. 

An evaluation in excess of 20 percent for prostatitis with epididymitis, left testicle atrophy and hematuria, status post epididymectomy and varicocelectomy, is denied.

An evaluation of 20 percent, and not in excess thereof, for left upper gluteus muscle strain with degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for left ankle sprain is denied.

A compensable evaluation for right eyebrow scar is denied.


REMAND

The Veteran's service-connected psychiatric disability, adjustment disorder with depressed mood, was last addressed in a VA psychiatric examination in July 2011.  At such time, the examiner stated that the Veteran's service-connected disability resulted in mild or transient symptoms that caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  However, the examiner also noted the Veteran's complaints of significant symptoms, including panic attacks that have impaired his concentration for up to three weeks at a time.  Further, the examiner assigned a Global Assessment of Functioning (GAF) score of 56, which is indicative of more serious symptoms than the mild level indicated by the examiner.  The Board finds that these aspects of the examination report render the overall opinion internally inconsistent and thus inadequate for ratings purposes.  

The Court has held in this regard that, when VA undertakes to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another psychiatric examination is warranted.  

With respect to the Veteran's claim for a compensable rating for left pectoralis muscle strain, the August 2011 VA examination is inadequate for ratings purposes.  
The Veteran reported pain in the left shoulder and chest area which occurs three times per day and each time lasted for one hour.  The pain could be exacerbated by physical activity and stress, and it was relieved by rest and by muscle relaxers.  The Veteran reported left arm and chest restrictions of functioning due to pain.  On the examination report, the examiner noted normal gross inspection of the chest and left breast; there was no evidence of tenderness on palpation of the chest.  Following examination, the examiner noted that the Veteran's left pectoralis muscle strain condition was quiescent, with no objective factors established on examination.  However, as there is no indication that the Veteran's left shoulder was examined, the Board is unable to properly evaluate the claim, and another examination is warranted.  Barr, supra.

Consideration of the TDIU issue is deferred pending the development of the psychiatric and left pectoralis muscle rating issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his adjustment disorder with depressed mood.  The electronic claims file must be reviewed by the examiner.  All signs and symptoms of the service-connected psychiatric disorder must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9440).  The examiner must report all pertinent findings.  The examiner must describe the impact of the Veteran's service-connected psychiatric disorder on his occupational and social functioning.

2.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left pectoralis muscle strain disability.  The electronic claims file shall be made available to the examiner.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  Range of left shoulder motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also address the functional limitations associated with such disability, to include the impact on the Veteran's daily activities and employment.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


